In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

Nos. 01-3422, 01-3575, 02-1398 & 02-1460
RONALD C. DENIUS,
                         Plaintiff-Appellee/Cross-Appellant,
                               v.


WAYNE DUNLAP and PETER THOMAS,
                   Defendants-Appellants/Cross-Appellees,
                              and


GARY SADLER,
                                 Defendant-Cross-Appellee.
                        ____________
          Appeals from the United States District Court
               for the Central District of Illinois.
            No. 97-2088—Harold A. Baker, Judge.
                        ____________
    ARGUED FEBRUARY 19, 2003—DECIDED MAY 30, 2003
                    ____________



  Before FLAUM, Chief Judge, and COFFEY and KANNE,
Circuit Judges.
  FLAUM, Chief Judge. Ronald Denius claims that officials
of Illinois’s Lincoln Challenge Program (“LCP”) violated his
constitutional rights by requiring him to authorize the re-
lease of a broad range of personal information as a condi-
2                Nos. 01-3422, 01-3575, 02-1398 & 02-1460

tion of continued employment. Initially, the district court
granted summary judgment for the defendants on grounds
of qualified immunity, but on appeal we reversed in part
and remanded for further proceedings. Denius v. Dunlap,
209 F.3d 944 (7th Cir. 2000) (“Denius I”). On remand, after
a jury rendered a verdict for the defendants, the district
court granted Denius’s motion for judgment as a matter of
law (“JMOL”), a ruling from which defendants now appeal.
Denius cross-appeals, seeking additional damages and at-
torneys’ fees. We affirm the judgment in all respects.


                      I. BACKGROUND
  We assume familiarity with our earlier opinion and will
repeat only those facts that are necessary for resolving the
issues presently before us. The LCP is an eighteen-month
program that uses military training methods to teach “life
skills” and GED courses to teenage high school dropouts.
Denius, a retired Air Force technical sergeant, began teach-
ing at the LCP in March 1994. When his contract was due
to expire in July 1996, defendant Wayne Dunlap, then
Director of the LCP, offered him the opportunity for re-
newal provided that he sign an Authorization for Release of
Personal Information (“First Authorization”), which re-
quired the disclosure of a broad range of personal informa-
tion:
    For the period of one year from the execution of this
    form, I . . . do hereby authorize a review of and full dis-
    closure of all records concerning myself to any duly
    authorized agent of the Lincoln’s Challenge Program,
    whether said records are of a public, private or confi-
    dential nature.
    The intent of this authorization is to give my consent
    for full and complete disclosure of records of educa-
    tional institutions; financial or credit institutions, in-
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                    3

    cluding records of loans, the records of commercial or
    retail credit agencies (including credit reports and/or
    ratings); and other financial statements and records
    wherever filed; records maintained by the National
    Personnel Records Center, the U.S. Veteran’s Adminis-
    tration, and County, State or Federal Law Enforcement
    agencies; employment and pre-employment records, in-
    cluding background reports, efficiency ratings, com-
    plaints or grievances filed by or against me and the
    records and recollections of attorneys at law, or of other
    counsel, whether representing me or another person in
    any case, either criminal or civil, in which I presently
    have, or have had an interest.
Denius refused to sign the First Authorization, and Dunlap
in turn refused to renew his teaching contract.
   As a result Denius sued Dunlap under 42 U.S.C. § 1983,
claiming violations of his constitutional rights under the
First, Sixth, and Fourteenth Amendments. The district
court granted summary judgment for Dunlap on the ground
that Denius did not have a clearly established constitu-
tional right to refuse to sign the First Authorization and
therefore Dunlap was protected by qualified immunity,
but on appeal we reversed this ruling in part. We concluded
that Denius did have a clearly established right in main-
taining the confidentiality of his medical information,
Denius I, 209 F.3d at 956-57, and noted that the record as
it then stood did “not reveal whether the Authorization ex-
tends to medical records or communications as Denius
alleges,” id. at 956, n.8. We therefore remanded the case for
“this factual determination to be resolved by the district
court.” Id.
  Following our decision in the interlocutory appeal, Denius
was allowed to return to work at the LCP. Attached to his
new contract, however, was another Authorization for
Release of Personal Information (“Second Authorization”).
4               Nos. 01-3422, 01-3575, 02-1398 & 02-1460

The Second Authorization was similar to the First, but it
omitted certain categories of information, such as financial
records and attorneys’ records, that Denius I found were
constitutionally protected from compelled disclosure:
    For the term of the attached contract, I . . . do hereby
    authorize a review of and full disclosure of all records
    concerning myself to any duly authorized agent of the
    Lincoln’s Challenge Program, whether the said records
    are of a public, private or confidential nature.
    The intent of this authorization is to give my consent
    for full and complete disclosure of records maintained
    by the National Personnel Records Center, the U.S.
    Veteran’s Administration, and County, State or Federal
    Law Enforcement Agencies; and employment and pre-
    employment records, including information concerning
    resignation or termination from employment, back-
    ground reports, efficiency ratings, and complaints or
    grievances filed by or against me.
Defendant Gary Sadler, who had succeeded Dunlap as
Director, required LCP employees to sign the Second
Authorization in order to remain employed with the
program.
  In June 2000 defendant Peter Thomas succeeded Sadler
as LCP Director. When Denius complained to Thomas that
he found the Second Authorization objectionable, Thomas
replied that Denius did not have to sign it and that the en-
tire form was being revised and would be sent to all em-
ployees when completed. Thomas then removed the Second
Authorization from Denius’s contract, and in August 2000
Denius returned to his teaching position. Since then, true
to Thomas’s word, neither the First nor the Second Authori-
zation has been used by the LCP. Instead, the LCP began
using a new release form (“Third Authorization”), which
provided for a much more limited disclosure than the
earlier two:
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                   5

    I . . . do hereby authorize the Illinois State Police to
    release information relative to the existence or nonexis-
    tence of any criminal record which it might have con-
    cerning me to any Department of the State of Illinois
    solely to determine my suitability for employment or
    continued employment with the State of Illinois. I fur-
    ther authorize any agency which maintains records
    relating to me to provide same on request to the Illinois
    State Police for the purpose of this investigation.
LCP employees who had already signed the First or Second
Authorization were never informed, however, that they
could make retractions. The signed release forms remained
in their personnel files.
  Back before the district court, Denius amended his
complaint to add Sadler and Thomas as defendants, the lat-
ter for purposes of equitable relief only. The district court
dismissed Sadler from the case, ruling that his request that
Denius sign the Second Authorization did not deter the
exercise of any constitutional right. The remaining claims
proceeded to trial, at the start of which Denius asked the
court to take judicial notice that the National Personnel
Records Center (“NPRC”) and/or the Veteran’s Administra-
tion (“VA”) maintained medical records on retired military
personnel. Denius based his request on information he said
was taken from the official website of the National Archives
and Records Administration. Initially, the court granted
Denius’s motion and took judicial notice that “military per-
sonnel health and medical records of veterans discharged
from military service are stored at the [NPRC] or the
Veteran’s Administration.” Later, however, the court with-
drew this ruling after Denius testified that on April 30,
2001 (the day before trial), he went in person to the NPRC
and obtained his medical records by providing his service
dates and numbers. Because of this testimony, the court
found that judicial notice was unnecessary.
6                Nos. 01-3422, 01-3575, 02-1398 & 02-1460

  At the close of evidence, both parties moved for JMOL. In
support of his motion, Denius argued that “the undisputed
evidence shows that the National Personnel Records
Center, in fact, had [his] medical records” and that “judicial
notice could and should be taken of the fact that medical
records are kept at the National Personnel Records Center
from the Veteran’s Administration.” Defendants, on the
other hand, claimed that they were entitled to JMOL be-
cause, among other things, Denius failed to prove that his
medical records were at the NPRC from 1996 to 1997—what
would have been the effective period of the First Authoriza-
tion had Denius signed it.
  The court denied both parties’ motions and submitted the
case to the jury with the instruction that Denius had the
burden of proving each of the following six facts:
    (1) the First Authorization extended to medical re-
        cords;
    (2) Dunlap required Denius to sign the Authorization
        in order to continue teaching at the LCP;
    (3) Denius refused to sign;
    (4) Dunlap told Denius that his position at the LCP
        was terminated because he refused to sign;
    (5) Denius suffered damages; and
    (6) the termination for refusal to sign the Authoriza-
        tion was a proximate cause of Denius’s damages.
During closing argument the defendants conceded that
Denius had proved elements (2) through (4); the jury, how-
ever, apparently found that Denius had not proved at least
one of the remaining three and thus rendered a verdict
against him. The jury also returned a special verdict find-
ing that the LCP was “likely in the future to require
[Denius] to sign Authorizations for Release of Personal
Information similar to [the First and Second Authoriza-
tions] as a condition of employment.”
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                   7

  Following the verdict Denius renewed his motion for
JMOL, and this time the court granted the motion, holding
that no reasonable jury could have found that the First
Authorization did not extend to medical records:
    [Denius] presented evidence that he was ordered to sign
    a form that specifically authorized the release of rec-
    ords maintained by the NPRC. He then presented evi-
    dence that the NPRC in fact had his medical records
    from his service in the Air Force. The defendant[s] of-
    fered no evidence to dispute this testimony. Thus, the
    form Denius was required to sign would have autho-
    rized the release of all records from the very agency
    that maintained his medical records. There is nothing
    in the Seventh Circuit’s decision [in Denius I] that re-
    quired the plaintiff also to show that . . . the NPRC ac-
    tually housed his records at the precise moment he was
    asked to sign the form. . . . The uncontradicted evidence
    presented by the plaintiff established that the form the
    defendant required him to sign extended to medical rec-
    ords. No reasonable jury could have found otherwise.
The court also held that no reasonable factfinder could have
concluded that Denius did not suffer damages as a result of
the defendants’ refusal to renew his contract. As an alterna-
tive to JMOL, the court granted Denius’s request for a new
trial, finding that the verdict was against the manifest
weight of the evidence and was “a great injustice” because
it “possibly” resulted from defense counsel’s remarks during
closing argument that Denius was seeking a verdict against
Dunlap personally.
  A second trial was held to determine damages. At the
close of evidence, the defendants moved for JMOL on the
issue of emotional damages, contending that there was in-
sufficient evidence to justify sending the issue to the jury.
The court agreed and granted the motion. The jury then
awarded Denius $129,395—the exact amount of his lost
wages from August 1996 to August 2000. Denius moved for
8                 Nos. 01-3422, 01-3575, 02-1398 & 02-1460

a new trial, claiming that he should have received addi-
tional damages for emotional distress, but the court denied
relief. Later, the court granted Denius an injunction bar-
ring Thomas and his successors from conditioning Denius’s
continued employment on his authorizing the release of fi-
nancial, medical, or attorney-client records. The court relied
on the jury’s special verdict to support the grant of injunc-
tive relief. Further, the court stated that it “had the chance
to consider the evidence and observe the trial, and it be-
lieve[d] that the defendants are capable of using a similar
form in the future.” In particular the court pointed to de-
fense counsel’s closing argument, which the court thought
“castigate[d]” Denius and “malign[ed] [his] integrity.” The
court refused to grant declaratory relief, finding it would
serve no additional purpose.
  Defendants appeal the denial of their motion for JMOL,
the grant of Denius’s motion for JMOL, and the grant of his
motion for injunctive relief.1 Denius cross-appeals, seeking
review of the court’s denial of his motion for a new trial on
damages, the denial of declaratory relief, and the court’s
calculation of attorneys’ fees.2


                        II. DISCUSSION
    A. Grant of Denius’s Motion for JMOL
  The defendants claim that the district court erred in
granting JMOL for Denius because a reasonable jury could
have concluded that he did not establish that the First
Authorization extended to medical records (the first of the


1
  Defendants also appealed the district court’s award of attorneys’
fees, but they have abandoned that issue because they failed to
address it in their opening brief.
2
  Denius has withdrawn his cross-appeal from the district court’s
order dismissing Sadler from the case.
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                         9

six propositions that he was required to prove).3 In support
of this argument, the defendants point out that Denius
“presented no evidence that the NPRC maintained his med-
ical records between July 1996 and August 1997, the period
during which the Authorization was effective,” nor did he
“adduce any evidence that the NPRC routinely maintained
medical records of military personnel. Denius offered no
evidence about the nature of the NPRC—what it is, how it
operates, who runs it. He called no witness with any per-
sonal knowledge about the operations of the NPRC to tes-
tify that it routinely maintained medical records of military
personnel.”4 The defendants also contend that the jury
“may simply have disbelieved Denius when he testified that
he obtained his medical records from the NPRC [in 2001].
The jury was free to do so.”
  In response Denius maintains that his testimony “at a
minimum . . . demonstrated that [the] NPRC maintains
medical records and created a rebuttable presumption
[that] the NPRC had custody of his medical records in 1996,
or might reasonably obtain custody during the life of the
[First Authorization], which presumption [defendants]
failed to rebut.” And, Denius argues, because his testimony
was uncontradicted and unimpeached, the jury was re-
quired to take it as true. Denius also offers a number of al-
ternative bases on which he says we can affirm the district
court’s judgment.
  We find one of these alternative bases persuasive—that
the district court abused its discretion in withdrawing its
judicial notice of the information from NPRC’s official web-


3
  This is the only ground on which the defendants challenge the
court’s grant of JMOL to Denius.
4
  Denius tried to call Ronald Hindman, Director of the NPRC, to
establish this point, but the district court barred Hindman from
testifying because Denius did not identify him during pretrial dis-
covery.
10                Nos. 01-3422, 01-3575, 02-1398 & 02-1460

site, see Waid v. Merrill Area Pub. Sch., 130 F.3d 1268,
1272 (7th Cir. 1997)—and therefore see no need to address
the parties’ remaining arguments. Federal Rule of Evidence
201 provides that, when requested by a party, a court
“shall” take judicial notice of a fact that is “not subject to
reasonable dispute in that it is . . . capable of accurate and
ready determination by resort to sources whose accuracy
cannot reasonably be questioned.” Fed. R. Evid. 201(b), (d).
We cannot agree with the court’s determination that judi-
cial notice was unnecessary given Denius’s own testimony
regarding his records. The information on the website was
not duplicative of the testimony; rather, it would have pro-
vided essential corroboration. Further, the fact that the
NPRC maintains medical records of military personnel is
appropriate for judicial notice because it is not subject to
reasonable dispute. As the agency’s website explains,
     The National Personnel Records Center, Military Per-
     sonnel Records (NPRC-MPR) is the repository of mil-
     lions of military personnel, health, and medical records
     of discharged and deceased veterans of all services dur-
     ing the 20th century. NPRC (MPR) also stores medical
     treatment records of retirees from all services, as well
     as records for dependent and other persons treated at
     naval medical facilities. Information from the records is
     made available upon written request (with signature
     and date) to the extent allowed by law.
http://www.archives.gov/facilities/mo/st_louis/military
_personnel_records.html; see Laborers’ Pension Fund v.
Blackmore Sewer Constr., Inc., 298 F.3d 600, 607 (7th Cir.
2002) (taking judicial notice of information from official
website of the FDIC); see also United States v. Chapel, 41
F.3d 1338, 1342 (9th Cir. 1994) (district court properly took
judicial notice of FDIC-insurance status; the FDIC, “the
insuring agency itself, is a source whose accuracy cannot be
reasonably questioned”) (quotations omitted). Moreover, a
Westlaw search of the Federal Register uncovered numer-
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                   11

ous Notices disclosing the same information. E.g., 67 Fed.
Reg. 69765, 69765 (Nov. 19, 2002) (“[T]he National Person-
nel Records Center (NPRC) of the National Archives and
Records Administration (NARA) administers military per-
sonnel and medical records of veterans after discharge,
retirement, and death.”); 67 Fed. Reg. 55277, 55278 (Aug.
28, 2002) (“In accordance with rules issued by the Depart-
ment of Defense (DOD) and the Department of Transporta-
tion (DOT), the NPRC . . . administers military service
records of veterans after discharge, retirement, and death,
and the medical records of these veterans, current members
of the Armed Forces, and dependents of Armed Forces per-
sonnel.”); 58 Fed. Reg. 10002, 10463 (Feb. 22, 1993) (“On
separation/retirement the [health] records [of a U.S. mil-
itary member] are forwarded to [the] National Person-
nel Records Center (NPRC/MPR) or other designated de-
pository . . . such as . . . to [the] appropriate Veterans
Administration Regional Office, if VA claim has been
filed.”).
  Judicial notice may be taken at any time, including on
appeal. Fed. R. Evid. 201(f); United States v. Burch, 169
F.3d 666, 671 (10th Cir. 1999); Green v. Warden, U.S.
Penitentiary, 699 F.3d 364, 369 (7th Cir. 1983). We exercise
that authority here to note that the NPRC and the VA do in
fact maintain medical records of retired United States
military personnel. See also 44 U.S.C. § 1507 (“The contents
of the Federal Register shall be judicially noticed . . . .”);
City of Charleston v. A Fisherman’s Best, Inc., 310 F.3d 155,
172 (4th Cir. 2002) (appeals court can take judicial notice of
proposed rule published in Federal Register even if the
proposed rule was not called to the attention of the trial
court); Poindexter v. United States, 777 F.2d 231, 236 (5th
Cir. 1985) (appeals court is required to take judicial notice
of information contained in agency regulations). The defen-
dants have simply caused additional judicial work by con-
testing a factual issue that, according to information readily
available in the public domain, cannot be reasonably
12                Nos. 01-3422, 01-3575, 02-1398 & 02-1460

disputed. The district court was therefore right to grant
JMOL for Denius.5


    B. Defendants’ Motion for JMOL
  The defendants also maintain that the case should never
have gone to the jury in the first place because the district
court should have granted their motion for JMOL at the
close of evidence. They give two reasons in support of this
argument. First, they assert that Denius failed to establish
an essential element of his claim—that the constitutional
violation in question caused his injuries. See Papapetrop-
oulous v. Milwaukee Transp. Serv., Inc., 795 F.2d 591, 595
(7th Cir. 1986). According to the defendants, in order to
prove causation, Denius had to show that he did not sign
the First Authorization specifically because he did not want
to authorize the release of his medical records. Defendants
then argue that Denius did not meet this burden because he
provided no evidence that he was concerned with medical
records in particular when he refused to sign; rather,
Denius’s testimony was simply that he found the First
Authorization objectionable because it was “an invasion of
privacy” and “too personal.”
  Denius counters that the defendants are “turn[ing]
causation on its head.” He believes that his state of mind is
completely irrelevant to the causation inquiry, so he did not
have to establish that the “medical records” aspect of the
First Authorization had any bearing on his decision not to
sign. Instead, according to Denius, all he had to prove was
that the defendants’ conduct (conditioning employment on
his signing the release form) caused his injury (loss of his
job). We disagree with this formulation. If the evidence had
shown that Denius’s refusal to sign was motivated solely



5
  Because JMOL was proper, we need not address the district
court’s alternative holding that Denius is entitled to a new trial.
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                   13

by, say, personal animosity towards Dunlap, there would be
no causal link between the constitutional violation and
Denius’s dismissal. Or suppose the evidence showed that
Denius’s only concern about the form was that it required
disclosure of attorney-client communications (a claim on
which defendants are entitled to qualified immunity, see
Denius I, 209 F.3d at 955). Again in this situation, Denius
would not have proved that the defendants’ intrusion into
the confidentiality of his medical records was the cause of
his injury.
   Nonetheless, even under defendant’s formulation, which
is the correct one, Denius offered enough evidence on causa-
tion to justify sending the case to the jury. Denius testified
at trial that he did not sign the First Authorization because
it was “an invasion of privacy,” “too personal,” “not neces-
sary,” and “unconstitutional.” The defendants allege that
this testimony was “too vague” to prove causation since
“there are many aspects to the right of privacy, and they
are not interchangeable.” But on a motion for JMOL, it was
the defendants’ burden to show that no reasonable jury
could have found for Denius when reviewing the evidence
in a light most favorable to him. Bruso v. United Airlines,
Inc., 239 F.3d 848, 857 (7th Cir. 2001). Defendants did not
meet this burden. A reasonable jury could have easily in-
ferred from Denius’s testimony that the “medical records”
aspect of the release form was at least partly what moti-
vated his decision not to sign. Moreover, Denius also tes-
tified that he “was concerned with everything on the release
with the exception of the . . . criminal background check and
the education records” and that “as a retired military
person, [he] knew that [his] records were at the National
Personnel Records Center.” This testimony alone was suffi-
cient to preclude granting JMOL.
  The defendants also claim that the district court should
have granted Dunlap qualified immunity because a reason-
able official in his position would not have known that the
First Authorization extended to medical records. As an
initial matter, we note that even if Dunlap is entitled to
14               Nos. 01-3422, 01-3575, 02-1398 & 02-1460

qualified immunity, it would not provide a complete defense
because Denius asked for injunctive and declaratory relief
in addition to money damages. Canedy v. Boardman, 91
F.3d 30, 33 (7th Cir. 1996). And in any event, qualified im-
munity does not apply. The defense does not protect “the
plainly incompetent or those who knowingly violate the
law.” Thompson v. Wagner, 319 F.3d 931, 935 (7th Cir.
2003) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986))
(quotations omitted). Dunlap asserts that a reasonable offi-
cial in his position would not have known that the NPRC
maintained medical records, nor would a reasonable official
“necessarily have investigated every possible legal effect of
the Authorization.” We disagree. First of all, Dunlap was
the drafter of the Authorization, so we assume that he
knew (or at least should have known) what all of its terms
meant. Furthermore, we believe that a reasonable official
in Dunlap’s position would, at a minimum, have made some
effort to look into the form’s legal effect. With just minimal
investigation, Dunlap could likely have discovered that vet-
erans’ medical records are housed at the NPRC, but he
chose not to conduct such a search. This was plainly unrea-
sonable, so the district court was correct to deny Dunlap’s
defense of qualified immunity.


  C. Injunctive Relief
  The defendants’ last argument on appeal is that the
district court erred in granting Denius’s request for injunc-
tive relief. We review the court’s decision for abuse of dis-
cretion, analyzing conclusions of law de novo and factual
determinations for clear error. Minnesota Mining & Mfg.
Co. v. Pribyl, 259 F.3d 587, 597 (7th Cir. 2001).
  The defendants claim that the Eleventh Amendment bars
injunctive relief because Denius did not prove the existence
of an ongoing or threatened violation. See Vickery v. Jones,
100 F.3d 1334, 1346 (7th Cir. 1996). The district court found
otherwise, however, concluding that there was a “real
danger” that the defendants would violate Denius’s consti-
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                  15

tutional rights again in the future. The court gave two rea-
sons for its finding. First, it believed that the defendants’
conduct throughout the course of this litigation “consis-
tently demonstrated a failure to appreciate the wrong com-
mitted.” The court specifically pointed to defense counsel’s
closing argument, which the court believed “malign[ed] the
plaintiff’s integrity,” “castigated” him, and suggested that
he should not recover “because his hands were unclean.”
But whether or not this is true, we are uncertain how rele-
vant defense counsel’s conduct during closing argument is
to the question of how the defendants themselves are likely
to act in the future. Statements made during closing argu-
ment are, of course, not evidence. Rastafari v. Anderson,
278 F.3d 673, 690 (7th Cir. 2002).
  Nonetheless, the district court’s other reason for granting
injunctive relief was sound. The jury returned a special ver-
dict finding that the defendants were “likely in the future
to require [Denius] to sign Authorizations for Release of
Personal Information similar to [the First and Second Au-
thorizations] as a condition of employment.” The court
rightly held that it was bound by this determination.
Snider v. Consolidation Coal Co., 973 F.2d 555, 559 (7th
Cir. 1992). True, as the defendants point out, the evidence
supporting the jury’s finding was somewhat sparse. It was
not wholly lacking, however. For instance Thomas testified
on cross-examination that all of the signed First and
Second Authorizations, other than Denius’s, remained in
the LCP personnel files. Thomas further testified that,
other than Denius, LCP employees were never told that
they could retract their Authorizations, nor were they in-
formed that the form had been revised to cover only crimi-
nal records. Though this testimony did not speak to
Denius’s situation directly, we conclude that it was enough
evidence, under the highly deferential standard of review
applicable to jury findings, Reynolds v. City of Chicago, 296
F.3d 524, 526-27 (7th Cir. 2002), from which a reasonable
jury could infer the existence of a threatened constitu-
tional violation.
16                Nos. 01-3422, 01-3575, 02-1398 & 02-1460

  The defendants also maintain that the district court
abused its discretion by failing to properly weigh the tradi-
tional criteria used to determine the propriety of equitable
relief—namely (1) whether the plaintiff has succeeded on
the merits, (2) whether the plaintiff will have an adequate
remedy at law or will be irreparably harmed if the injunc-
tion is not granted, (3) whether the threatened injury to the
plaintiff outweighs the threatened harm the injunction may
inflict on the defendant, and (4) whether the injunction will
harm the public interest. Plummer v. Am. Inst. of Certified
Pub. Accountants, 97 F.3d 220, 229 (7th Cir. 1996). We find
no abuse of discretion. The district court properly weighed
the four factors and found that they justified the grant of
relief. Notably, the defendants conceded at oral argument
that they will suffer no harm whatsoever from the issuance
of the injunction.6


    D. Damages
  In his cross-appeal, Denius maintains that the district
court erred by granting the defendants’ motion for JMOL on
the issue of emotional damages. We review this issue de
novo. Bruso, 239 F.3d at 857.
  The only direct evidence that Denius suffered any emo-
tional distress was his own testimony that signing the First
Authorization “would have negated everything I stood for,”
that being out of work at age sixty “concerned” and “trou-
bled” him, and that he was “embarrassed and humiliated”
by the circumstances in which he was fired. But when the
injured party’s own testimony is the only proof of emotional
damages, he must explain the circumstances of his injury
in reasonable detail; he cannot rely on mere conclusory
statements. Biggs v. Village of Dupo, 892 F.2d 1298, 1304


6
   Because we conclude that the injunction was proper, we need
not address Denius’s alternative argument that he is at least enti-
tled to declaratory relief.
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                    17

(7th Cir. 1990). Thus, we have said that bare allegations by
a plaintiff that the defendant’s conduct made him “de-
pressed,” “humiliated,” or the like are not sufficient to es-
tablish injury unless the facts underlying the case are so in-
herently degrading that it would be reasonable to infer that
a person would suffer emotional distress from the defen-
dant’s action. Alston v. King, 231 F.3d 383, 388 (7th Cir.
2000); United States v. Balistrieri, 981 F.2d 916, 931-32
(7th Cir. 1992).
  Here, the circumstances surrounding Denius’s dismissal
were not so inherently humiliating. Denius relies heavily on
the fact that Dunlap called security personnel to escort him
out of the building, but Denius admitted during trial that
Dunlap was nonetheless courteous and gave him the time
to put things away, straighten his desk, and collect his be-
longings. Further, Denius presented no evidence that the
security personnel touched or mistreated him in any way.
There was, in short, no evidence to suggest any type of “in-
herently degrading conduct that would portend emotional
distress,” Alston, 231 F.3d at 388, and so Denius’s bare alle-
gations that he was “embarrassed” and “humiliated” were
insufficient to justify sending the issue to the jury. The
court properly granted JMOL for the defendants. Cf. id. at
389 (district court erred in granting JMOL on issue of emo-
tional damages, where plaintiff testified that his co-workers
mocked and laughed at him after defendant terminated his
job without a hearing).


  E. Attorneys’ Fees
  Denius also cross-appeals from the district court’s order
awarding attorneys’ fees, claiming that the court erred in
setting the hourly rate for associate counsel J. Brian Heller
at $180 instead of $200. We review the court’s decision for
abuse of discretion. Mathur v. Bd. of Tr. of S. Ill. Univ., 317
F.3d 738, 742 (7th Cir. 2003).
18               Nos. 01-3422, 01-3575, 02-1398 & 02-1460

  When calculating attorneys’ fees, the reasonable hourly
rate is to be derived from the market rate for the services
rendered. Uphoff v. Elegant Bath, Ltd., 176 F.3d 399, 407
(7th Cir. 1999). The attorney’s actual billing rate for compa-
rable work is “presumptively appropriate” to use as the
market rate. Id. To this end Denius submitted an affidavit
from Heller that claimed an hourly rate of $200 in the year
2001. Denius also submitted an affidavit from civil rights
attorney Patricia Benassi stating that $200 was more than
a reasonable rate for an attorney of Heller’s experience and
ability.
  The district court expressed “concern” about the suffi-
ciency of these affidavits, however. The court noted that
“there is nothing in the record to show that Mr. Heller . . .
has earned that [$200] hourly rate in other civil rights liti-
gation. The court needs more information before it can de-
termine Mr. Heller’s market rate. . . . The court needs to
know at what hourly rate Mr. Heller has been compensated
in the past in other civil rights matters.” Denius then sub-
mitted a supplemental affidavit from Heller, in which
Heller stated that 80-90% of his civil rights practice was
performed for and billed through the law firm of Benassi &
Benassi, P.C., and that the most recent civil rights litiga-
tion he undertook on his own occurred in January 2001
and was billed at a rate of $180 per hour. Heller explained
that “the standard rate used in that case is $180.00/hour
rather than $200/hour since the litigation is not in federal
court, and is not contingent in nature.” Denius also sub-
mitted a supplemental affidavit from Patricia Benassi
stating that, prior to 1995 and through 1999, Benassi &
Benassi billed out Heller’s services at a rate of $150 per
hour and that the “current” rate for Heller’s services was
$200 per hour.
  Defendants argued that these supplemental affidavits
failed to establish that Heller was entitled to a $200 rate,
and the district court agreed, determining that $150 was
the appropriate hourly fee for services rendered before 1999
and $180 for those rendered thereafter. On appeal Denius
Nos. 01-3422, 01-3575, 02-1398 & 02-1460                   19

quarrels only with this latter determination. Specifically,
he claims that the court should have used the $200 figure
for services performed after 1999 because the record
showed that 80-90% of Heller’s civil rights work was being
billed at that rate through Benassi & Benassi. We disagree
with Denius’s position. First, Patricia Benassi’s affidavit
spoke only to the “current” rate at which her firm was bill-
ing Heller’s services; it said nothing about his rate from
2000 to mid-2001 (when the affidavit was filed). And sec-
ond, the only evidence regarding Heller’s rate when billing
under his own name (as he is doing here) was his own
statement that he charged $180 per hour for the civil rights
case he litigated in January 2001. The district court was
therefore well within its discretion in setting this figure as
Heller’s market rate.
  Finally, Denius argues that the district court should have
awarded interest for the delay in payment of his attorneys’
fees. He did not raise this issue below, however, so it is
waived. Williams v. REP Corp., 302 F.3d 660, 666 (7th Cir.
2002).


                     III. CONCLUSION
  For the reasons stated above, the judgment of the district
court is AFFIRMED.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit


                   USCA-02-C-0072—5-30-03